Citation Nr: 1012144	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

The Veteran contends that his service-connected recurrent 
lumbosacral strain; degenerative joint disease; degenerative 
disc disease prevents him from being able to work.  In his 
December 2003 claim, the Veteran reported that he last 
worked as a truck driver in 2000, but left that job due to 
his service-connected back disability.  He reported 
completing his junior year of high school and two training 
courses to work as an industrial electrician and as a truck 
driver.  In a July 2004 statement, he said that he took two 
types of pain medication that made him very drowsy, that he 
could not stand or sit long, and that he used a cane when 
walking.  He said that he could not be an electrician now 
because of the climbing, bending, reaching, crowding, and 
being in different positions and that he could not drive a 
truck anymore.

If the veteran's schedular rating is less than total, a 
total disability rating can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  If the total rating is based on a 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341.  In evaluating total disability, full consideration 
must be given to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effects of combinations of 
disability.  38 C.F.R. § 4.15.

From the date of his claim until the present, the Veteran 
has been in receipt of a 40 percent disability rating for 
his service-connected back disability.  He is not currently 
service-connected for any other disabilities.  Thus, the 
requirement for a 60 percent or higher disability rating for 
a single service-connected disability has not been met.  38 
C.F.R. § 4.16(a).

As the service-connected disability in this case does not 
meet the requirements for TDIU based on a single disability 
rating, VA must also consider whether the Veteran may be 
entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation 
provides that veterans who are unable to secure gainful 
employment by reason of service-connected disabilities, but 
fail to meet the criteria in 38 C.F.R. § 4.16(b), may 
receive extra-schedular consideration.  To accord justice in 
an exceptional case where the scheduler standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a total disability rating based on 
individual unemployability.  38 C.F.R. § 4.16.

In a June 2006 supplemental statement of the case (SSOC), 
the RO reasoned that referral for extra-schedular 
consideration was not necessary "because the evidence fails 
to show the [V]eteran is unemployable due to service-
connected disabilities."  However, the SSOC did not provide 
adequate reasons and bases for this conclusion.  
Specifically, the SSOC did not cite to evidence available at 
that time that indicated there might be at least some 
impairment in the ability to obtain substantially gainful 
employment.  In a July 2007 filing, the Veteran's 
representative requested consideration of whether referral 
for extra-schedular consideration is warranted in this case.

The Board notes that at present it is unclear whether 
referral for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b) is appropriate.  In addition to his service-
connected disability, the VA outpatient medical records 
dated from December 2003 to November 2005 show that the 
Veteran has numerous non-service connected conditions, to 
include: hypertension, chronic obstructive pulmonary 
disease, glaucoma, blindness in the right eye, microscopic 
hematuria, chronic abdominal pain, hyperlipidemia, and 
chronic neck pain.  These records do not include an opinion 
as to the Veteran's employability.  

Reports of VA examinations of his spine in March 2005 and 
May 2006 also do not include an opinion as to the Veteran's 
employability.  The March 2005 VA examination report does 
note the Veteran has no problem with his activities of daily 
living, but was unable to put on his socks and shoes without 
assistance.  The examiner reported that the Veteran's back 
condition affected his usual occupation as a truck driver 
and that he had to quit work in 2000 due to his inability to 
drive long distances.  Further, she said that his back 
condition affected his driving because he could not drive at 
all.  She also noted that he used a cane to walk and that he 
could walk 50 yards or for 30 minutes before needing to 
stop.  

The nurse practitioner who examined the Veteran in May 2006 
noted that the Veteran got a poor response from taking three 
drugs three times a day, but these did not have any side 
effects.  He also noted the use of a cane, but no back 
brace, and reported that the Veteran could walk 100 yards 
before his back began to hurt.

The above May 2006 medical records is the most recent 
relevant medical record in the claims file.  On remand, the 
RO/AMC should attempt to obtain more recent medical records 
related to treatment of the Veteran's back.  

To date, it does not appear that the Veteran has been 
afforded a VA medical examination regarding whether his sole 
service-connected disability prevents him from securing or 
following a substantially gainful occupation.  As the last 
VA examination of the Veteran's service-connected disability 
is nearly four years old, and no examiner has opined as to 
whether his service-connected back disability alone prevents 
him from working, the Board must remand this claim for such 
an opinion to be obtained.  See  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain any 
VA clinical records of the Veteran dated 
from May 2006 to the present, which are 
not currently included in his claims file, 
that pertain to treatment for his service-
connected back disability. 

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
to ascertain whether his service-connected 
spinal disability has made the Veteran 
incapable of sustaining regular 
substantially gainful employment.  The 
examiner's assessment of the Veteran's 
employment history, educational 
background, and day-to-day functioning 
should be provided.  A complete rationale 
for any opinion expressed should be 
provided.

3.  If the above examination report is 
inconclusive or the RO otherwise deems it 
necessary, the RO may arrange for a social 
and industrial survey to evaluate the 
Veteran's TDIU claim.

4.  The RO/AMC shall then readjudicate the 
Veteran's claim, to include whether 
referral of this matter to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration is 
warranted.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


